United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                        REVISED AUGUST 22, 2005
                                                                 July 29, 2005
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-11244


ROBERT MADRID SALAZAR

                       Petitioner - Appellant

     v.

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION

                       Respondent - Appellee



           Appeal from the United States District Court
                for the Northern District of Texas


Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

KING, Chief Judge:

     Petitioner-Appellant Robert Madrid Salazar appeals the

district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus

application.   For the following reasons, we AFFIRM the judgment

of the district court.

               I.    FACTUAL AND PROCEDURAL BACKGROUND

A.   The Trial: Conviction and Sentencing

     On April 30, 1997, Salazar was indicted for the capital

murder of his girlfriend’s two-year-old daughter.    He pleaded not

guilty, and on January 11, 1999, his trial began.    The evidence

                                  -1-
adduced at trial showed that Salazar began dating a woman named

Raylene Blakeburn in the fall of 1996.   On April 23, 1997,

Blakeburn went to work in the morning, leaving her two-year-old

daughter Adriana in Salazar’s care as she often did.    When

Blakeburn came home from work at around 5:00 p.m., Salazar was

not there.   Blakeburn discovered Adriana in her bed, unconscious,

breathing abnormally, and with blood in her mouth.    With the

assistance of a neighbor, Blakeburn called for an ambulance.

When the paramedics arrived, they found Blakeburn standing

outside of her house holding Adriana in a blanket.    The

paramedics were unable to bring Adriana back to consciousness,

and they therefore placed her on a ventilator.   One paramedic

noticed that the back of Adriana’s head had been caved in and

that it felt like “Jello.”   The paramedics also observed that one

of Adriana’s arms was twisted and deformed and that she had marks

and bruises covering her neck, ankles, and chest.    Suspecting

child abuse, the paramedics contacted the police.    Adriana died

at roughly 7:45 p.m.

     Roger Torres, one of Salazar’s friends, testified that at

around 4:00 p.m. that day, he was walking home when Salazar drove

up to him and asked if he could take a look at Salazar’s fan

belt.   According to Torres, Adriana was not with Salazar at the

time.   Shortly thereafter, Torres examined the fan belt, and a

little after 5:00 p.m., the two men drove to a nearby store and

purchased some beer.   At around this time, Torres noticed that

                                -2-
Salazar’s shirt had on it a number of small stains, which

appeared to be blood.   When the two men returned from the store,

they saw the ambulance outside of Blakeburn’s residence.

However, they did not stop, but rather drove by and continued on

to Salazar’s mother’s house.   Once at his mother’s house, Salazar

changed his shirt and the two men drank some of the beer.   At

this time, Blakeburn called Salazar at his mother’s house and

told him that Adriana was injured.    Salazar told Blakeburn not to

tell the police that he had been watching Adriana that day.    He

also told Torres to be quiet and that the matter was none of his

business.

     Salazar later gave a written statement to the police, in

which he admitted that he had been watching Adriana while her

mother was at work on the day in question.   He stated that he and

Adriana were taking a shower together and that he became angry

because she would not stop crying.1   Salazar also stated that in

order to stop her crying, he pushed her with the back of his

hand, causing her to fall down in the bathtub and hit her head.

Salazar stated that he became scared because Adriana was

unconscious and bleeding, so he abandoned the child and left the

scene.

     The pathologist who performed the autopsy testified that

Adriana’s death was caused by trauma from multiple blunt force


     1
          Salazar stated that Adriana generally did not like to
take a shower with him when her mother was not there.
                               -3-
injuries, and he ruled the manner of death a homicide.    The

pathologist stated that the injuries sustained by Adriana were

inconsistent with Salazar’s contention that she had fallen down

and hit her head in the tub.    Instead, Adriana’s injuries

indicated the infliction of repeated blows of severe force to her

head, chest, and abdomen.    The autopsy revealed that the two-

year-old had suffered at least three life-threatening injuries.

All of these injuries were “acute,” meaning they had been

inflicted within forty-eight hours prior to the victim’s death.

One blow to her head resulted in a posterior basal skull

fracture, consistent with her skull having been slammed into a

hard surface.   The location of several other smaller skull

fractures was consistent with her being struck multiple times,

and the injuries to her eyes were consistent with being shaken or

struck so hard that she would have been blind had she survived.

A major blow to the chest bruised Adriana’s lungs, diaphragm, and

heart.   The pathologist testified that the injuries to the

child’s chest surpassed anything he had seen previously in cases

of automobile accidents.    More than one of Adriana’s ribs had

been broken, and her heart was so severely damaged that it would

have ruptured had she lived much longer.    The blow to her stomach

had pushed her abdomen against her backbone, crushing the tissues

in between.   The injuries to her tongue and mouth were indicative

of a blow to her face, and the injury to her vagina was

consistent with sexual penetration.

                                 -4-
       The prosecution also presented evidence at trial that in

January 1997, Adriana suffered either a broken collar bone or a

dislocated shoulder.    When asked about the injury by a neighbor,

Adriana replied that Salazar had done it.    Lab analysis of a

blood stain on the pants that Salazar was wearing on the day in

question revealed that the stain was consistent with Adriana’s

DNA.    On March 9, 1999, the jury found Salazar guilty of capital

murder.

       At sentencing, the State and Salazar each presented evidence

with respect to the special issues submitted to the jury pursuant

to TEX. CODE CRIM. PROC. ANN. art. 37.071 (i.e., future

dangerousness and mitigating circumstances).     In an attempt to

show mitigating circumstances, Salazar presented evidence that he

had been badly abused and neglected as a child.     The State

countered with evidence that Child Protective Services had

intervened on his behalf.    Moreover, the prosecution argued in

closing that Salazar’s childhood did not provide sufficient

mitigating circumstances in light of, inter alia: (1) the heinous

and brutal nature of the crime, including the likelihood that

sexual assault had occurred; (2) the vulnerability of the victim

due to her age and his position of trust in relation to her; (3)

his attempt to cover up the crime and his continuing lack of

remorse; and (4) evidence that he had a history of violence

against the child.

       In an effort to show a low probability of future

                                 -5-
dangerousness, Salazar presented expert testimony of a clinical

psychologist familiar with the Texas Department of Criminal

Justice Institutional Division.    The expert opined that if

Salazar were sentenced to life in prison, he would be a candidate

for administrative segregation, wherein he would pose a lesser

danger to other inmates due to the increased level of

supervision.   However, the expert conceded that he could predict

with near certainty that Salazar would commit additional violent

offenses in the future if he were not imprisoned.       The State also

presented rebuttal evidence that although only 10-15% of the

prison population is in administrative segregation, roughly 40%

of the felony offenses committed in the prison occur in

administrative segregation.    In addition, the State presented

evidence that Salazar had committed at least one minor theft and

that he had been involved in a number of violent assault

offenses, including an incident in which he choked the mother of

his two children (a woman other than Blakeburn).

     Salazar requested the trial court to instruct the jury that

he would be eligible for parole after forty years if he received

life in prison rather than death.       At the time of Salazar’s

trial, Texas law provided that a criminal convict who is

sentenced to life in prison will not be eligible for parole until

he has served forty years.    TEX. GOV’T CODE ANN. § 508.145(b)

(Vernon 2003) (“An inmate serving a life sentence for a capital

felony is not eligible for release on parole until the actual

                                  -6-
calendar time the inmate has served, without consideration of

good conduct time, equals 40 calendar years.”).    However, the

trial court declined to give the instruction.2    After the close

of evidence and argument, the jury deliberated and answered the

two special issues in favor of the death penalty (i.e., that

Salazar presented a continuing threat to society and that there

were insufficient mitigating circumstances to warrant life in

prison rather than death).    Consequently, the trial court

sentenced Salazar to death.

B.   Motion for New Trial

     After sentencing, television reporters interviewed at least

one of the jurors, who revealed that during deliberations the

jury discussed the possibility of parole if Salazar were

sentenced to life in prison rather than death.    In light of this

discovery, Salazar filed a motion for a new trial, arguing, inter

alia, that he had been denied a fair and impartial trial because

one of the jurors, who professed to know the law of parole,

asserted as fact a misstatement about parole law, and that

misstatement was relied upon by one of the other jurors, who for



     2
          Thus, the trial court did not specifically instruct the
jury not to consider the possibility of parole in its
deliberations. However, at the beginning of trial, the trial
court did instruct the jury that “[a]ll evidence must be
presented in open Court, so that each side may question the
witness and make proper objections” and that “[t]his prevents a
trial based upon secret evidence.” Similarly, the jury charge
instructed the jurors “not to refer to or discuss any matter or
issue not in evidence before [them].”
                               -7-
that reason changed her vote to a harsher sentence.3    In a

separately numbered paragraph, Salazar’s motion advanced a

similar claim, without citing any authority, that he was deprived

of a fair and impartial trial because the jury “improperly

discussed the effect the Parole Laws would have on the release of

Defendant if assessed a life sentence by the jury.”

     On May 19, 1999, the state trial court conducted a hearing

on Salazar’s motion for a new trial.   At the hearing, Salazar

sought to present live testimony from four of the jurors at

Salazar’s trial.   Before this evidence was introduced, however,

the State informed the trial court that if any of the jurors were

to testify as to discussions that occurred during the

deliberations, it would object under TEX. R. EVID. 606(b).4

     3
          To support his claim, Salazar cited Sneed v. State, 670
S.W.2d 262, 266 (Tex. Crim. App. 1984) (en banc), in which the
Texas Court of Criminal Appeals stated:

     To show that a jury’s discussion of the parole law
     constitutes reversible error, it must be shown that there
     was[:] (1) a misstatement of the law[;] (2) asserted as
     a fact[;] (3) by one professing to know the law[;] (4)
     which is relied upon by other jurors[;] (5) who for that
     reason changed their vote to a harsher punishment.

(internal quotation marks omitted).
     4
          TEX. R. EVID. 606(b) provides:

     (b) Inquiry Into Validity of Verdict or Indictment. Upon
     an inquiry into the validity of a verdict or indictment,
     a juror may not testify as to any matter or statement
     occurring during the jury’s deliberations, or to the
     effect of anything on any juror’s mind or emotions or
     mental processes, as influencing any juror’s assent to or
     dissent from the verdict or indictment.       Nor may a
     juror’s affidavit or any statement by a juror concerning
                                -8-
Defense counsel requested that he be allowed to present the

evidence under a bill of exception in the event that the court

sustained the State’s objection.   The trial court sustained the

prosecution’s objection, concluding that Rule 606(b) rendered

inadmissible the jurors’ testimony as to their statements and

discussions during deliberations and as to the effect of those

discussions on their thought processes and decisions.5    However,


     any matter about which the juror would be precluded from
     testifying be admitted in evidence for any of these
     purposes. However, a juror may testify: (1) whether any
     outside influence was improperly brought to bear upon any
     juror; or (2) to rebut a claim that the juror was not
     qualified to serve.

FED. R. EVID. 606(b) is similar, but not identical, to TEX. R. EVID.
606(b). The federal rule provides:

     (b) Inquiry into validity of verdict or indictment. Upon
     an inquiry into the validity of a verdict or indictment,
     a juror may not testify as to any matter or statement
     occurring during the course of the jury’s deliberations
     or to the effect of anything upon that or any other
     juror’s mind or emotions as influencing the juror to
     assent to or dissent from the verdict or indictment or
     concerning the juror’s mental processes in connection
     therewith, except that a juror may testify on the
     question whether extraneous prejudicial information was
     improperly brought to the jury’s attention or whether any
     outside influence was improperly brought to bear upon any
     juror. Nor may a juror’s affidavit or evidence of any
     statement by the juror concerning a matter about which
     the juror would be precluded from testifying be received
     for these purposes.
     5
          We note that a number of Texas courts of appeals have
concluded that the 1998 amendment of TEX. R. EVID. 606(b)
abrogated the test for jury misconduct articulated in Sneed
because the rule now bars the introduction of evidence necessary
to satisfy the five-factor test. See Hart v. State, 15 S.W.3d
117, 123-24 (Tex.App.--Texarkana 2000, pet. ref’d) (explaining
that the new rule limits jurors to “testifying only about outside
influences that affected their decision or testimony rebutting a
                               -9-
as defense counsel requested, the court allowed the jurors’

testimony to be presented under a bill of exception.6   As

discussed in detail by the Texas Criminal Court of Appeals (the

“TCCA”), these jurors presented conflicting accounts as to what

occurred during deliberations regarding their discussion of

parole law.   See Salazar v. State, 38 S.W.3d 141, 146-47 (Tex.

Crim. App. 2001), cert. denied, 534 U.S. 855 (2001).

     Defense counsel first called Juror Voyles to testify.

Voyles stated on direct examination that it became known to him

at some point during the trial or deliberations that another

juror, Juror Kelly, was a police officer.   Voyles stated that his

knowledge that Kelly was a police officer led him to believe that



claim that a juror was not qualified” and therefore prevents a
defendant from meeting the Sneed factors, which were developed
under a previous version of the rule that allowed jurors to
testify more broadly about the validity of the verdict) (quoting
TEX. R. EVID. 606(b)); see also Moore v. State, No.
12-01-00089-CR, 2002 WL 253818, *1-2 (Tex. App.--Tyler 2002, no
pet. h.) (per curiam) (not designated for publication); Hines v.
State, 3 S.W.3d 618, 620-23 (Tex. App.--Texarkana 1999, pet.
ref’d). Indeed, the Texas Criminal Court of Appeals on Salazar’s
direct appeal noted the apparent conflict between Texas Rule
606(b) and Sneed, but it declined to resolve the issue. Salazar,
38 S.W.3d at 148 n.3.
     6
          The trial court stated:

     Well, I have read 606(b). If the testimony is going to
     be as to any matter or statement occurring during the
     course of the jury’s deliberation or to the effect of
     anything upon a juror’s mind or emotions that is
     influencing the juror or concerning the mental processes
     in connection with it, then I will sustain the objection
     to that kind of testimony. I will permit you to put on
     the evidence that you are offering as a bill of
     exception.
                               -10-
Kelly had some special knowledge of the law.   In response to

defense counsel’s question whether Kelly had professed to know

the law of parole, Voyles indicated that during deliberations the

jury discussed when Salazar would become eligible for parole, and

that during this discussion, Kelly seemed very sure that Salazar

would be eligible in twenty years if he were sentenced to life in

prison.   Voyles stated that he relied upon Kelly’s statement but

that he did not change his vote because of it.   However, he then

stated that if he had known that Salazar would not have been

eligible for parole for forty years, he more likely would have

leaned toward life, although he could not say whether that would

have been his final decision.

     Second, Juror Hamlin testified that he vaguely recalled the

jury discussing the length of time that Salazar would spend in

prison if he were sentenced to life, although he could not

remember who initiated the discussion.   Hamlin remembered hearing

two different figures: twenty years and twenty-five years.

Hamlin said he did not rely upon those figures, nor did they

affect his vote.

     Third, Juror Kelly testified that the other jurors learned

that he was a police officer during the course of the trial.    He

also stated that the jurors discussed parole law during

deliberations, and that he expressed his opinion as to the law.

Kelly indicated that he could not remember with which of the

jurors he discussed the matter.   He recalled saying something to

                                -11-
the effect of “life doesn’t mean life, that [a prisoner] can get

out on parole,” but he could not recall how many years he said a

life-sentenced defendant must serve before becoming eligible for

parole.   On cross-examination, Kelly stated that some of the

other jurors also expressed opinions as to the number of years

that a life-sentenced prisoner must serve, and he testified that

while the jurors discussed parole, he did not lead the

conversation but rather “wanted to take a back seat.”    He further

testified that he did not tell the other jurors that he had

special expertise in parole law, nor did he hold himself out to

be a legal expert.

     Fourth, defense counsel called Juror Ashley to testify.     On

direct examination, Ashley stated that during deliberations she

knew that Kelly was a police officer and that Kelly stated that

he had a lot of experience in dealing with parole law.   Ashley

remembered Kelly asserting as fact that Salazar could be released

on parole in as little as twenty years, and she stated that she

relied upon Kelly’s assertion.   Finally, she said that her

reliance affected her vote in as much as she was “holding out for

life” up “into the fifth hour” until she heard Kelly’s statements

about parole.7   Later on direct examination, Ashley addressed

     7
          The exchange between defense counsel and Ashley in this
regard went as follows:

     Q.    How did that reliance affect your vote?
     A.    Well, up into the fifth hour, I had decided
           life, but, as we were deliberating, and
           [Kelly] made the statements [about parole]
                                -12-
comments that she had made in a television interview, in which

she stated that during deliberations, she was concerned that

Salazar might be out in thirty or forty years.   She explained

that Kelly had told her and other jurors that Salazar could be

paroled at some time between twenty and forty years.   The

prosecution cross-examined Ashley, pointing out that earlier she

had testified that Kelly said that Salazar would be eligible for

parole in twenty years.   Ashley restated that Kelly had actually

told them between twenty and forty years, and she agreed that

during deliberations she really had no idea when Salazar would

get out of prison.   The State also questioned Ashley about a

statement in her affidavit in which she stated that Kelly told

them that Salazar would only go to administrative segregation if

there was an opening.   Ashley reaffirmed that statement and

further stated that she changed her vote from life to death based

on a combination of her concerns about parole and the uncertainty

that Salazar would be placed in administrative segregation.8


          that he did, it helped cause me to change my
          mind from life to death.
     Q.   So were you, I guess for lack of a better
          word, holding out for life up until you heard
          that?
     A.   Uh-huh, yes.
     8
          On re-cross-examination, Ashley agreed that both
administrative segregation and parole concerns motivated her to
change her vote:

     Q.   It was a combination of all of those things that
          you put in your affidavit; the thought that in 30
          to 40 years, he was going to get out, and he would
          be a more dangerous criminal, ad[ministrative]
                               -13-
     In rebuttal, the State offered the affidavits of four other

jurors.   Juror Holdridge’s affidavit stated that Kelly never

“held himself out as an expert in the area of Parole laws.”     He

further stated that any consideration of parole laws by the

jurors focused on possibilities of what would happen on parole

and how many years Salazar would serve before being released, but

that no actual number of years was ever asserted as fact by any

of the jurors.

     Juror Stanford’s affidavit also stated that Kelly “never

held himself out as someone who knew” the parole law and that

although Kelly participated in the discussions, he did not state

his opinions as fact.   The affidavit indicated that any

discussion of parole centered around the fact that a life

sentence left open the possibility that Salazar would be released

at some time, regardless of exactly how many years it would take,

and that the jury did not want him to get out of prison at any

time.

     The affidavits of Jurors Tinney and Perez were consistent

with those of Holdridge and Stanford.    Tinney’s affidavit

indicated that all of the jurors were concerned with whether

Salazar would ever get out of prison, not with how many years it

would be before he was paroled.   Tinney’s affidavit also stated



           seg[regation], and parole.   All of those things--
     A.    Yes.
     Q.    --influenced your verdict?
     A.    Yes.
                                -14-
that Kelly “never said anything that because he was a police

officer he knew what the law was or anything of that nature.”

Perez’s affidavit similarly stated that Kelly never held himself

out as an expert in the area of parole nor did Kelly claim to

have special knowledge of parole law because he was a police

officer.   Perez’s affidavit further asserted that Kelly did not

overtly attempt to influence other jurors and that Kelly was one

of the last jurors to vote in favor of death.

     When the State offered the affidavits into evidence, defense

counsel raised its own objection under TEX. R. EVID. 606(b).   In

response, the prosecution informed the court that it had decided

to withdraw its Rule 606(b) objection to the defense’s evidence,

and it asked the court to make a ruling on the motion for new

trial based on the evidence presented at the hearing.   Defense

counsel subsequently agreed to withdraw its Rule 606(b)

objection, leaving the court free to consider the above-described

testimony and affidavits of the jurors.9   Based on this evidence,

the state trial court ruled from the bench and denied Salazar’s

motion for a new trial.10

     9
          Before resting at the hearing, the prosecution
requested the trial court to take judicial notice of the fact
that there was not a specific instruction given to the jury
regarding parole, which the court did.
     10
          Specifically, the trial court stated: “[T]he rule says
that the Court has to rule without summarizing the evidence or
making any comment. So the Court is going to overrule the motion
for new trial, with the one statement that the Court has taken
into consideration the test in the Sneed case.” Thus, contrary
to the view of the district court below, the trial court did not
                               -15-
C.   Direct Appeal

     Salazar appealed to the TCCA, arguing, inter alia, that “the

trial court erred in denying him a new trial because the jury’s

extrinsic-to-the-record discussion of inaccurate parole

information during punishment deliberations constituted jury

misconduct under state law” and deprived him of: (1) a fair trial

by an impartial jury under the Sixth Amendment; (2) due process

under the Fourteenth Amendment; and (3) his rights under the

Texas Constitution.     Salazar, 38 S.W.3d at 146-47.   The TCCA

rejected these contentions and affirmed Salazar’s conviction and

death sentence.    The TCCA dismissed Salazar’s federal and state

constitutional claims based on the jury’s discussion of parole

because Salazar’s “brief present[ed] no authority in support of

his argument . . . .”     Salazar, 38 S.W.3d at 147.    In addressing

Salazar’s state law claim of jury misconduct, the TCCA noted that

it deferentially reviewed the trial court’s ruling for an abuse

of discretion.11     After discussing in detail the testimony and


articulate any specific fact findings with respect to any of the
particular Sneed factors.
     11
           The TCCA explained:

     A trial court’s ruling denying a defendant’s motion for
     new trial is reviewed under an abuse of discretion
     standard. We do not substitute our judgment for that of
     the trial court, but simply determine whether the trial
     court’s Sneed analysis was arbitrary or unreasonable.
     The trial court is the sole judge of the credibility of
     the testifying jurors.      Where there is conflicting
     evidence on an issue of fact as to jury misconduct, the
     trial judge determines the issue and there is no abuse of
     discretion in overruling the motion for new trial.
                               -16-
affidavits presented at the hearing on the motion for a new

trial, the TCCA determined that the evidence was conflicting on a

number of the Sneed factors.12   Accordingly, it concluded that

the district court did not abuse its discretion in finding that

Salazar had failed to satisfy the elements of a state-law jury

misconduct claim under Sneed.

D.   State and Federal Habeas

     On October 13, 2000, while his direct appeal to the TCCA was




Salazar, 38 S.W.3d at 148 (internal citation omitted).
     12
           Specifically, the TCCA stated:

     There are a number of discrepancies between the various
     jurors’ testimony and affidavits as to what went on
     during deliberations. There is no consensus regarding
     whether Kelly actually held himself out as an expert on
     parole law and represented to the other jurors, as a
     fact, that appellant would be released on parole in 20
     years if he were to receive a life sentence. A number of
     the affidavits state that Kelly only provided an opinion
     on the general issue of parole during discussion with the
     other jurors. This is “conflicting evidence on an issue
     of fact,” and any decision as to credibility of the
     jurors’ testimony is left to the trial judge.
          In addition to disagreement between the jurors as to
     what went on during deliberations, Ashley’s own testimony
     is inconsistent concerning how her vote was affected by
     Kelly’s discussion of parole laws.            On direct
     examination, she stated that she voted for the death
     penalty over life imprisonment because of Kelly’s
     statements that appellant could be released on parole in
     20 years, but on cross examination, she admitted that a
     number of factors contributed to her decision, including
     testimony concerning administrative segregation and the
     belief that the defendant might be released in 20 to 40
     years. This is conflicting evidence on an issue of fact,
     which, again, is decided by the trial judge.

Salazar, 38 S.W.3d at 149 (internal citation omitted).
                               -17-
still pending, Salazar filed a petition for a writ of habeas

corpus in state court, arguing, inter alia, that the jury’s

discussion of parole denied him his right to due process of law

because the information had not been adduced at trial.13    On

April 23, 2001, the trial court (the same court that had presided

over Salazar’s trial, sentencing, and motion for a new trial)

adopted the State’s proposed findings of fact and conclusions of

law, and it recommended to the TCCA that relief be denied.14     The

TCCA, in turn, adopted the trial court’s findings and conclusions

and denied Salazar’s habeas petition on June 6, 2001.     Ex Parte

Salazar, No. 49,210-01 (Tex. Crim. App. 2001) (unpublished).

     On September 6, 2002, Salazar filed a petition for habeas

relief in federal district court.   Salazar argued, inter alia,

that his due process rights were violated by the jury’s


     13
          Salazar’s state habeas application recounted Salazar’s
claim that Kelly had misinformed the other jurors about the
number of years a life-sentenced prisoner must serve before
becoming eligible for parole. The application stated that this
misinformation “deprived [Salazar] of his protection under due
process of law.” Salazar’s application continued:

     A jury may base[] its decision only upon evidence placed
     before it by counsel for either side. When a decision is
     made upon information not adduced as evidence, the jury
     defies due process of law.
          It is clear that the Texas Rules of Evidence render
     a juror’s statements about what occurred during
     deliberations incompetent evidence.      To the extent,
     however, that the rules prevent the vindication of a due
     process right, the rules themselves violate due process
     of law.
     14
          The state habeas trial court’s findings and conclusions
are discussed in detail below.
                               -18-
discussion of inaccurate information about Texas parole law

during its deliberations.15   On August 27, 2003, without holding

an evidentiary hearing,16 the district court denied Salazar’s

habeas petition.   The district court reasoned that Salazar

“failed to rebut the presumption of correctness that attached to

the state court finding that even if there was jury misconduct,

there was insufficient evidence that it affected juror

impartiality . . . .”   Therefore, the court concluded that

Salazar “failed to show that the state court’s adjudication of

the jury misconduct claim was contrary to or an unreasonable

application of clearly established federal law.”

     On September 11, 2003, Salazar filed a motion under FED. R.

CIV. P. 59, requesting that the district court reconsider its

judgment.   On October 27, 2003, the district court denied


     15
          Salazar’s federal habeas petition repeated his jury
misconduct argument verbatim from his state habeas application,
with the exception that his federal petition did not include the
last two sentences from the state application, which read: “It is
clear that the Texas Rules of Evidence render a juror’s
statements about what occurred during deliberations incompetent
evidence. To the extent, however, that the rules prevent the
vindication of a due process right, the rules themselves violate
due process of law.”
     16
          Salazar has not argued in any of his briefing to this
court that the district court erred by not conducting an
evidentiary hearing, nor did he argue that he was prevented from
introducing any evidence at the state court hearing that would
have supported his federal claim beyond the testimony that he was
allowed to introduce under the bill of exception. Therefore, any
such argument, to the extent that defense counsel may have raised
it at oral argument, has been forfeited. See, e.g., Tenny v.
Dretke, No. 04-50468, 2005 WL 1581077, *3 & n.20 (5th Cir. July
7, 2005).
                               -19-
Salazar’s motion.

     Salazar filed a notice of appeal and a motion for a

certificate of appealability (“COA”) under 28 U.S.C.

§ 2253(c)(1), which the district court denied.      This court,

however, granted Salazar’s request for a COA on his claim

regarding statements about parole law made by certain jurors

during deliberations.     See Salazar v. Dretke, No. 03-11244, 116

Fed. Appx. 532 (5th Cir. Nov. 30, 2004) (per curiam)

(unpublished).

                            II.   DISCUSSION

A.   Standard of Review

     This habeas proceeding is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) because Salazar filed

his § 2254 habeas petition on September 6, 2002, well after

AEDPA’s effective date of April 24, 1996.       See Fisher v. Johnson,

174 F.3d 710, 711 (5th Cir. 1999).       This court has jurisdiction

to resolve the merits of Salazar’s habeas petition because, as

stated above, we previously granted him a COA.       See Salazar, 116

Fed. Appx. at 537; see also 28 U.S.C. § 2253(c)(1); Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (explaining that a COA is a

“jurisdictional prerequisite” without which “federal courts of

appeals lack jurisdiction to rule on the merits of appeals from

habeas petitioners”).

     We review de novo the district court’s grant of summary

judgment denying a state petitioner’s request for habeas relief.
                                  -20-
Ogan v. Cockrell, 297 F.3d 349, 355-56 (5th Cir. 2002); Fisher v.

Texas, 169 F.3d 295, 299 (5th Cir. 1999).   We may affirm a grant

of summary judgment on any ground supported by the record, even

if it is different from that relied upon by the district court.

Holtzclaw v. DSC Communications Corp., 255 F.3d 254, 258 (5th

Cir. 2001).   We review the district court’s conclusions of law de

novo and its findings of fact, if any, for clear error.   Collier

v. Cockrell, 300 F.3d 577, 582 (5th Cir. 2002).

     Under AEDPA, a federal court may not grant a writ of habeas

corpus “with respect to any claim that was adjudicated on the

merits in State court proceedings” unless the petitioner shows

that the state court’s adjudication “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme

Court of the United States.”17   28 U.S.C. § 2254(d)(1) (emphasis

added);18 Williams v. Taylor, 529 U.S. 362, 402-13 (2000).   Thus,

     17
          A writ of habeas corpus may issue also if the state
court’s adjudication of a claim “resulted in a decision that was
based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d)(2). Salazar, however, does not argue that he is
entitled to relief under § 2254(d)(2).

     18
          28 U.S.C. § 2254(d) provides in full:

     (d) An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of a
     State court shall not be granted with respect to any
     claim that was adjudicated on the merits in State court
     proceedings unless the adjudication of the claim--
          (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly
                               -21-
a threshold question regarding whether to apply the deferential

standard of review set forth in § 2254(d)(1) is whether Salazar’s

federal constitutional claim relating to the jury’s discussion of

parole was “adjudicated on the merits in State court proceedings”

as contemplated by AEDPA.   Fisher, 169 F.3d at 299.    “In this

circuit, the question of whether a state court’s decision is an

adjudication on the merits turns on ‘the court’s disposition of

the case--whether substantive or procedural.’”   Mercadel v. Cain,

179 F.3d 271, 274 (5th Cir. 1999) (per curiam) (quoting Green v.

Johnson, 116 F.3d 1115, 1121 (5th Cir. 1997)); accord Neal v.

Puckett, 286 F.3d 230, 235 (5th Cir. 2002) (per curiam) (en banc)

(“In the context of federal habeas proceedings, adjudication ‘on

the merits’ is a term of art that refers to whether a court’s

disposition of the case was substantive as opposed to

procedural.”).

     Salazar argues that the deferential scheme of § 2254(d)(1)

is inapplicable because his constitutional claim was not

“adjudicated on the merits” by any state court.19   The State



          established Federal law, as determined by the
          Supreme Court of the United States; or
          (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of
          the   evidence  presented   in  the   State   court
          proceeding.
     19
          As Salazar correctly notes, if the federal claim was
not adjudicated on the merits in the state courts, we would
review the claim de novo rather than under the deferential
standard set forth in § 2254(d)(1). See, e.g., Miller v.
Johnson, 200 F.3d 274, 281 n.4 (5th Cir. 2000).
                               -22-
concedes that the TCCA did not address the merits of his federal

constitutional claim on direct appeal.     Rather, the TCCA on

direct appeal expressly refused to consider the substance of the

constitutional claim, disposing of it on the procedural ground

that it had been inadequately briefed.20    See Salazar, 38 S.W.3d

at 147.   The pertinent question, therefore, is whether the state

habeas courts adjudicated Salazar’s federal constitutional claim

on the merits.    The last court to address Salazar’s state habeas

application was the TCCA.    In its order denying habeas relief,

the TCCA adopted the state habeas trial court’s findings of fact

and conclusions of law, and it stated that based on those

findings and conclusions, as well as its own review, Salazar’s

application was denied.    Hence, to determine whether Salazar’s

federal due process claim was adjudicated on the merits, we look

through to the state habeas trial court’s resolution of Salazar’s

application.     See Jackson v. Johnson, 194 F.3d 641, 651 (5th Cir.

1999) (noting that the federal habeas court should “look through”


     20
          Despite the TCCA’s procedural disposition, the State
did not invoke the procedural bar doctrine in the state habeas
proceeding. Furthermore, in response to Salazar’s federal habeas
petition in the district court, the State did not argue
procedural bar in its motion for summary judgment. Nor did it
argue that an adequate and independent state law ground supported
the habeas court’s ruling. Subsequently, the State attempted to
raise a procedural bar argument in the district court at the
hearing on the motion for summary judgment. The district court,
however, concluded that the State had already waived the
argument, and the court therefore reached the merits of Salazar’s
constitutional claim. The State has abandoned its procedural bar
argument on appeal to this court, and we decline to raise the
issue sua sponte. See Fisher, 169 F.3d at 300-02.
                               -23-
to the last clear state decision on the matter).

     The state habeas trial court’s findings and conclusions

indicate that the court recommended that the TCCA dismiss or deny

relief for four reasons.   First, the state habeas trial court

found that all of the evidence upon which Salazar relied to

support his claim of jury misconduct was barred from the state

court’s consideration by TEX. R. EVID. 606(b).   Furthermore,

although Salazar contended that TEX. R. EVID. 606(b) violated his

right to due process, the court found that the constitutionality

of the state rule of evidence, as well as its federal

counterpart, had been upheld by a number of other courts.21

Second, the state habeas trial court found that Salazar had not

shown that “the jury’s discussion of parole was so detrimental as

to deprive Applicant of a fair and impartial trial.”    In coming

to this conclusion, the court relied entirely upon the state-law

Sneed factors for assessing jury misconduct, without mentioning



     21
          Specifically, the state habeas court concluded:

     Applicant claims that his due process rights were
     violated due to misinformation given to the jury by a
     jury member regarding parole eligibility. The State has
     invoked [TEX. R. EVID.] 606(b). Applicant concedes that
     [Rule] 606(b) prohibits a juror from testifying regarding
     juror deliberations. Yet, Applicant contends that [Rule]
     606(b) violates due process of law. However, several
     appellate courts have upheld the constitutionality of
     [TEX. R. EVID.] 606(b) and its federal counterpart.
     See[,] e.g.[,] Tanner v. United States, 483 U.S. 107,
     125-27 (1987) . . . . Therefore, this Court recommends
     that Applicant’s claim of jury misconduct be dismissed or
     denied.
                                -24-
federal law.22   Third, the court stated that Salazar’s claim of

jury misconduct had already been fully litigated and that the law

of the case therefore barred re-litigation of the issue.   Fourth,

and finally, the court stated that Salazar’s “claim of jury

misconduct does not establish a constitutional violation that is

cognizable in a writ of habeas corpus proceeding.”

     Salazar argues that none of these four reasons provided by

the state habeas court for denying his claim constituted an

adjudication of his federal constitutional claim on the merits.

He argues that, of the four above-described reasons, only the

second reason can be construed as a merits determination--

according to Salazar, the other three are procedural

dispositions.    Moreover, Salazar contends that the second reason,


     22
          In this regard, the state habeas court stated:

     Furthermore, Applicant has not established that the
     jury’s discussion of parole was so detrimental as to
     deprive Applicant of a fair and impartial trial.      In
     order to show reversible error based on improper jury
     discussion of parole, Applicant must prove to the trial
     court the existence of the following factors: 1) a
     misstatement of the law; 2) asserted as fact; 3) by one
     professing to know the law; 4) which is relied upon by
     other jurors; and 5) who for that reason changed their
     vote to a harsher punishment. Sneed v. State, 670 S.W.2d
262, 266 (Tex. Crim. App. 1984) . . . .
          At the hearing o[n] his motion for new trial,
     Applicant attempted to satisfy the Sneed factors through
     the testimony of jurors concerning their discussions
     during deliberation. In a credibility determination, the
     trial court found that Applicant was unsuccessful in
     satisfying these factors. Thus, Applicant has failed to
     establish detrimental jury misconduct. Therefore, this
     Court recommends that Applicant’s claim of jury
     misconduct be dismissed or denied.
                               -25-
even if a merits determination, is insufficient to trigger the

deferential standard of review set forth in § 2254(d) because it

did not address his federal constitutional claim that his due

process rights were violated, but rather only his state-law claim

under Sneed.

     At oral argument, the State seemingly conceded that the

state habeas court’s second, third, and fourth conclusions

addressed only the state-law Sneed claim and not the federal

constitutional claim.23   However, the State argued that the state

habeas court’s second reason fairly could be construed as an

adjudication of the federal constitutional claim.   In that aspect

of its conclusions, the state court reasoned that, in light of

the evidence presented at the hearing on the motion for a new

trial, Salazar had not shown that the jury’s discussion of parole

deprived Salazar of a fair and impartial trial.   According to the

     23
          The state habeas court’s conclusions in this regard,
are especially puzzling because Salazar’s state habeas petition
did not raise a state-law Sneed claim; it raised only a “due
process” claim. Nevertheless, the State’s concession appears to
be an accurate characterization of the state habeas trial court’s
conclusions. The state court’s second reason for recommending
the denial of Salazar’s jury misconduct claim (i.e., that Salazar
had not been denied a fair and impartial trial) explicitly
analyzed the jury’s discussion of parole under the Sneed factors.
The third reason, that the issue had been fully litigated on
direct appeal and that the law of the case controlled, clearly
spoke to the state-law claim--the Sneed claim was fully litigated
on direct appeal, but the constitutional claims were dismissed on
procedural grounds. The fourth reason, that the claim was not a
constitutional violation cognizable on habeas, most likely
addressed only the Sneed claim under the principle that non-
constitutional claims are generally not cognizable on state
habeas. See Taylor v. State, 10 S.W.3d 673, 681 (Tex. Crim. App.
2000).
                               -26-
State, although the state court analyzed the issue purely in

terms of state law, the substance of the state law and federal

constitutional claims, which both related to the effect of the

parole-related statements on Salazar’s right to a fair and

impartial trial, were sufficiently similar such that this

determination substantively resolved the merits of the federal

claim as well as the state-law claim.24   Salazar counters that

the two claims were not sufficiently similar because the Texas

law Sneed test is grounded entirely in state statutory concerns

and not constitutional due process concerns.   Therefore,

according to Salazar, the state habeas court’s adjudication of

the Sneed claim cannot be characterized as an adjudication of his

federal constitutional claim on the merits.

     However, we need not reach the question whether the state

court’s disposition of Salazar’s state-law Sneed claim

sufficiently adjudicated his federal due process claim such that

§ 2254(d) applies.   Instead, we conclude that the state habeas

     24
          Although the question has not been addressed in this
circuit, we note that some support exists for the State’s
position that a state habeas court’s adjudication of a state law
claim that is similar to a federal constitutional claim may
constitute an adjudication on the merits under § 2254(d). See
Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam) (stating that
the federal court of appeals correctly determined that the
relevant claim had been rejected on the merits by the state
habeas court and that § 2254(d)(1) therefore applied, despite the
fact that the state court relied exclusively on state law in
addressing the claim); Cox v. Burger, 398 F.3d 1025, 1029-30 (8th
Cir. 2005) (concluding that the state habeas court “effectively
adjudicated” the petitioner’s federal constitutional claim on the
merits through its analysis of state law (citing Early, 537 U.S.
at 8)).
                               -27-
trial court effectively adjudicated Salazar’s federal claim on

the merits when it concluded that the State’s invocation of TEX.

R. EVID. 606(b) left Salazar with no admissible evidence to

support his due process claim and that the application of Texas

Rule 606(b) in this context was constitutional under, inter alia,

Supreme Court precedent.    Salazar concedes that the state habeas

court’s conclusion with respect to Texas Rule 606(b) did in fact

address his federal constitutional claim as opposed to his state-

law Sneed claim.25   Nevertheless, Salazar asserts a conclusory

argument that this was a procedural disposition and not an

adjudication on the merits.    We disagree.   In addressing the due

process claim, the state habeas court applied Texas Rule 606(b)

and determined that Salazar had presented no admissible evidence

to support his claim.26    It further held that the application of

Texas Rule 606(b) did not violate Salazar’s due process rights

under, inter alia, the Supreme Court’s decision in Tanner v.

United States, 483 U.S. 107, 125-27 (1987).     The state habeas

court’s ruling, therefore, was not a procedural ruling in which


     25
          Indeed, Salazar strenuously argues that Sneed and its
progeny are wholly unrelated to due process considerations and
are instead based entirely on state statutory grounds. Thus,
according to his own position, the state habeas court’s
application of Texas Rule 606(b) to his “due process” claim must
have addressed his federal claim, not his Sneed claim.
     26
          We note that Salazar has never contended that it was
improper for the state habeas court to apply Rule 606(b) in light
of the State’s waiver of its objection at the hearing on the
motion for a new trial. We therefore do not address any such
argument.
                               -28-
the court dismissed Salazar’s claim as improperly before the

court.    Rather, the state court’s decision was a substantive

determination that Salazar’s claim was unsupported by any

evidence and that Salazar’s due process rights had not been

violated.

     Given our ability to reach this conclusion from the reasons

set forth by the state habeas court, we need not analyze the

question under the three-factor Green test that we have often

employed to determine whether a state court’s perfunctory

disposition of a habeas application constituted an adjudication

on the merits.    See Neal, 286 F.3d at 235 (concluding that the

state courts adjudicated the federal claim on the merits without

resorting to the Green test); Trevino v. Johnson, 168 F.3d 173,

181 (5th Cir. 1999); see also Green, 116 F.3d at 1121 (setting

forth the three-factor test to determine whether a state court’s

perfunctory disposition of a state habeas petition was a

“resolution on the merits,” which was the pre-AEDPA equivalent of

an “adjudication on the merits”).27   However, we note that our

     27
        In Green, 116 F.3d at 1121, this court set forth a
three-factor test, asking:

     (1) what the state courts have done in similar cases; (2)
     whether the history of the case suggests that the state
     court was aware of any ground for not adjudicating the
     case on the merits; and (3) whether the state courts’
     opinions suggest reliance upon procedural grounds rather
     than a determination of the merits.

See also Mercadel, 179 F.3d at 274 (applying three-factor test
from Green to determine whether state court’s one-word
disposition of a state habeas petition was an adjudication on the
                               -29-
conclusion is supported by the fact that the TCCA denied, rather

than dismissed, Salazar’s state habeas application.     Under Texas

law, a denial of a habeas petition, as opposed to a dismissal,

suggests that the state court adjudicated the claim on the

merits.   See, e.g., Ex Parte Grigsby, 137 S.W.3d 673, 674 (Tex.

Crim. App. 2004); Ex Parte Torres, 943 S.W.2d 469, 472 (Tex.

Crim. App. 1997) (“In our writ jurisprudence, a ‘denial’

signifies that we addressed and rejected the merits of a

particular claim while a ‘dismissal’ means that we declined to

consider the claim for reasons unrelated to the claim’s

merits.”); see also Henderson v. Cockrell, 333 F.3d 592, 598 (5th

Cir. 2003).     Thus, we are satisfied that Salazar’s federal

constitutional claim was adjudicated on the merits such that our

review is controlled by § 2254(d)(1).

B.   Analysis

     Section 2254(d)(1) precludes habeas relief on a “claim that

was adjudicated on the merits in State court proceedings” unless

the petitioner shows that the adjudication of the claim “resulted

in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law as determined by

the Supreme Court of the United States . . . .”     28 U.S.C.

§ 2254.   “For purposes of 28 U.S.C. § 2254(d)(1), clearly

established law as determined by [the Supreme] Court ‘refers to




merits under AEDPA); Jackson, 194 F.3d at 650-51.
                               -30-
the holdings, as opposed to the dicta, of th[e] Court’s decisions

as of the time of the relevant state-court decision.’”

Yarborough v. Alvarado, 541 U.S. 652, 660-61 (2004) (quoting

Williams, 529 U.S. at 412).    “We look for ‘the governing legal

principle or principles set forth by the Supreme Court at the

time the state court renders its decision.’”    Id. at 661 (quoting

Lockyer v. Andrade, 538 U.S. 63, 71 (2003)).    Moreover, a

decision by this court or one of our sister circuits, even if

compelling and well-reasoned, cannot satisfy the clearly

established federal law requirement under § 2254(d)(1).       Burgess

v. Dretke, 350 F.3d 461, 469 (5th Cir. 2003).

       A state-court decision is contrary to clearly established

Supreme Court precedent if the state court applies a rule that

contradicts the governing law set forth in the Supreme Court’s

cases or confronts a set of facts that are materially

indistinguishable from a decision of the Court and nevertheless

arrives at a different result.    Williams, 529 U.S. at 405-06,

413.    A state-court decision involves an unreasonable application

of clearly established Supreme Court law if the state court

unreasonably applies the correct governing legal principle from

the Supreme Court’s decisions to the facts of the case.       Id. at

413.    It is not enough for the state court’s application of

federal law to be incorrect or erroneous; rather, “[t]he state

court’s application of clearly established law must be

objectively unreasonable.”    Andrade, 538 U.S. at 75; accord

                                 -31-
Yarborough, 541 U.S. at 665; Woodford v. Visciotti, 537 U.S. 19,

24-25 (2002) (per curiam); Williams, 529 U.S. at 409-10.

     Applying the standard set forth in § 2254(d), we find that

Salazar is not entitled to habeas relief.   The state habeas

court’s adjudication of his due process claim was not contrary

to, or an unreasonable application of, clearly established

federal law as determined by the Supreme Court.   No clearly

established Supreme Court authority holds that a defendant is

entitled to a new trial when one juror misstates the law of

parole to other jurors during deliberations, nor does any Supreme

Court precedent obligate a state court to admit testimony from

jurors concerning their internal discussions about parole law

during deliberations.28   In fact, the existing clearly

     28
          As noted above, Salazar conceded in his state habeas
petition that TEX. R. EVID. 606(b) precluded relief on his due
process claim by rendering incompetent all of the evidence he
presented in support of his claim. He also argued that, by
preventing the vindication of his due process right, the
application of Texas Rule 606(b) itself violated his due process
rights. As also noted above, Salazar’s federal habeas petition,
although virtually identical to his state habeas application, did
not repeat his assertion that the state court’s application of
Texas Rule 606(b) violated his due process rights. Regardless,
we must consider the effect of the state court’s conclusion that
Salazar’s claim failed on the merits because he presented no
admissible evidence under TEX. R. EVID. 606(b) to support his
claim.
     Moreover, although we recognize that FED. R. EVID. 1101(e)
provides that the Federal Rules of Evidence apply to § 2254
habeas corpus proceedings, we focus on TEX. R. EVID. 606(b) in our
disposition of Salazar’s claim because the state court decision
that we review under § 2254 relied upon that rule in its
adjudication of Salazar’s claim, and because the district court
neither held an evidentiary hearing nor received affidavits not
in the state court record. See Doan v. Brigano, 237 F.3d 722,
734 n.8 (6th Cir. 2001), abrogation on other grounds recognized
                                -32-
established Supreme Court case law suggests the opposite.

     As the Supreme Court explained in Tanner:

     By the beginning of [the twentieth] century, if not
     earlier, the near-universal and firmly established
     common-law rule in the United States flatly prohibited
     the admission of juror testimony to impeach a jury
     verdict. . . . Exceptions to the common-law rule were
     recognized only in situations in which an “extraneous
     influence” was alleged to have affected the jury.
483 U.S. at 117 (quoting Mattox v. United States, 146 U.S. 140,

149 (1892)) (internal citations omitted).   Examples of Supreme

Court cases applying the common law exception for extraneous

influences include Mattox, in which the Supreme Court held

admissible the testimony of jurors that during deliberations one

of the bailiffs in charge of the jury told them that the

defendant had murdered other victims before and testimony that

the jurors had read a newspaper article during deliberations

characterizing the evidence against the defendant as

exceptionally strong.   See Mattox, 146 U.S. at 142-43, 149.    The

Mattox Court stated that “a juryman may testify to any facts

bearing upon the question of the existence of any extraneous

influence, although not as to how far that influence operated


by Maples v. Stegall, 340 F.3d 433, 437 (6th Cir. 2003) (“In
light of the deference to state proceedings called for by AEDPA,
it seems strange indeed that a federal habeas court would apply
its own rules of evidence despite a conflicting state rule when
it is simply reviewing the state court record in making its
determination, rather than holding an evidentiary hearing in
federal court.”); see also Loliscio v. Goord, 263 F.3d 178, 186-
88 (2d Cir. 2001) (noting the apparent tension between the
deference afforded to state courts under AEDPA and the
application of FED. R. EVID. 606(b) in reviewing a state court
record).
                                -33-
upon his mind.”     Id. at 149.   Similarly, in Parker v. Gladden,

385 U.S. 363 (1966) (per curiam), the Supreme Court considered

testimony that some of the jurors overheard a bailiff’s comments

that the defendant was a wicked, guilty man and that if there was

anything wrong with convicting the defendant, the Supreme Court

would correct it.    Although the Court did not directly address

the admissibility of the juror testimony, it noted that the

bailiff’s “expressions were private talk, tending to reach the

jury by outside influence.”       Parker, 385 U.S. at 364 (internal

quotation marks omitted); see also Remmer v. United States, 347
U.S. 227, 228-30 (1954) (considering testimony from a juror that

he was offered a bribe by an unnamed third party).

     The Tanner Court further explained that in situations not

falling within the exception for external influences, the Supreme

Court has “adhered to the common-law rule against admitting juror

testimony to impeach a verdict.”       Tanner, 483 U.S. at 117.   For

example, in Hyde v. United States, 225 U.S. 347, 384 (1912),

the Supreme Court decided that the applicable legal rule

prevented the consideration of juror testimony that a bargain had

been struck between the jurors during deliberations to convict

one defendant in exchange for acquitting another.      Similarly, in

McDonald v. Pless, 238 U.S. 264, 267 (1915), the Court concluded

that juror testimony that the jury had rendered a quotient

verdict was inadmissible for the purpose of impeaching that



                                   -34-
verdict.29   The McDonald Court recognized that two competing

interests were at stake--the defendant’s interest in a fair trial

and the public’s interest in maintaining a working jury trial

system.    McDonald, 238 U.S. at 267.   The Court concluded that, in

the case of juror testimony about internal jury deliberations,

the interest in protecting the jury system was overriding:

      [L]et it once be established that verdicts solemnly made
      and publicly returned into court can be attacked and set
      aside on the testimony of those who took part in their
      publication and all verdicts could be, and many would be,
      followed by an inquiry in the hope of discovering
      something which might invalidate the finding. Jurors
      would be harassed and beset by the defeated party in an
      effort to secure from them evidence of facts which might
      establish misconduct sufficient to set aside a verdict.
      If evidence thus secured could be thus used, the result
      would be to make what was intended to be a private
      deliberation,    the   constant    subject   of    public
      investigation; to the destruction of all frankness and
      freedom of discussion and conference.

Id.

      In Tanner, the Supreme Court concluded that FED. R. EVID.

606(b) rendered inadmissible jurors’ testimony that other jurors

had consumed alcohol and illegal drugs during the trial, and it

noted that the rule “is grounded in the common-law rule against

the admission of jury testimony to impeach a verdict and the

exception for juror testimony relating to extraneous influences.”
483 U.S. at 121-26.   The Tanner Court reaffirmed the legal

      29
          The verdict in McDonald was a quotient verdict in that
the jurors, unable to agree on the amount of damages, decided to
have each juror submit his desired amount, the amounts were added
together, and the sum was divided by the number of jurors,
resulting in the amount of damages awarded to the plaintiff. 238
U.S. at 265-66.
                               -35-
principle from McDonald in defense of the exclusion of the juror

testimony:

       There is little doubt that postverdict investigation into
       juror misconduct would in some instances lead to the
       invalidation of verdicts reached after irresponsible or
       improper juror behavior.      It is not at all clear,
       however, that the jury system could survive such efforts
       to perfect it.       Allegations of juror misconduct,
       incompetency, or inattentiveness, raised for the first
       time days, weeks, or months after the verdict, seriously
       disrupt the finality of the process. Moreover, full and
       frank discussion in the jury room, jurors’ willingness to
       return an unpopular verdict, and the community’s trust in
       a system that relies on the decisions of laypeople would
       all be undermined by a barrage of postverdict scrutiny of
       juror conduct.

Id. at 120 (internal citation omitted).     The Court concluded that

the exclusion of the juror testimony did not violate the

defendant’s right to a fair and impartial trial in light of the

“long-recognized and very substantial concerns support[ing] the

protection of jury deliberations from intrusive inquiry.”      Id. at

127.    Moreover, the Court reasoned that defendants’ rights are

sufficiently protected by a number of other safeguards in the

trial process, including examination of the jurors during voir

dire, the ability of jurors to report misconduct prior to

rendering a verdict, and the evidence other than juror testimony.

Id. at 127.    Thus, the Court held that the application of FED. R.

EVID. 606(b) to bar the jurors’ testimony did not violate

constitutional principles.

       At oral argument in the present case, defense counsel

contended that Tanner is not dispositive of Salazar’s due process


                                 -36-
claim because Tanner relied upon the distinction between juror

testimony of objective jury misconduct and testimony concerning

the subjective thought processes of the jurors.    Counsel stated

that testimony relating to objective jury misconduct is always

admissible under federal law to impeach a verdict, whereas

testimony about the jurors’ subjective thought processes is

inadmissible under the federal rule.    Defense counsel further

contended that Tanner is inapposite because, unlike federal law,

Texas law does not recognize this distinction between objective

misconduct and subjective mental processes but rather excludes

all juror testimony, whether it pertains to objective facts or

subjective thought processes.   Defense counsel’s contention,

however, is incorrect for a number of reasons.    First, and most

important, Tanner clearly did not turn on a distinction between

objective misconduct and subjective juror thought processes.      In

fact, Tanner dealt specifically with, and upheld the exclusion

of, juror testimony concerning objective misconduct (i.e., the

consumption of alcohol and illicit substances); it simply did not

involve testimony concerning the jurors’ subjective thought

processes or the effect of anything on their decision in reaching

their verdict.   See id. at 118-20.    Contrary to defense counsel’s

argument, the Court made clear in Tanner that not all evidence of

objective misconduct occurring during juror deliberations is

admissible under FED. R. EVID. 606(b), and it held that the

exclusion of juror testimony about the jury’s internal

                                -37-
deliberations is not only constitutionally permissible but is

also likely necessary to preserve the vitality of our jury

system.   Id. at 120, 126-27; see also Anderson v. Miller, 346
F.3d 315, 325-26 (2d Cir. 2003) (discussing the centrality of the

jury to our justice system).    Second, defense counsel

misconstrued the difference between the federal rule and the

Texas rule by stating that Texas law does not recognize the

distinction made in federal law between juror testimony

concerning objective misconduct and testimony concerning jurors’

subjective thought processes.     In fact, the Texas rule includes

language virtually identical to the federal rule, providing that:

“a juror may not testify as to . . . the effect of anything on

any juror’s mind or emotions or mental processes, as influencing

any juror’s assent to or dissent from the verdict or indictment.”

TEX. R. EVID. 606(b).   Thus, both FED. R. EVID. 606(b) and TEX. R.

EVID. 606(b) bar all juror testimony concerning the jurors’

subjective thought processes.30    Accordingly, Salazar’s attempt

     30
            Of course, the difference between the federal rule and
the Texas rule relates to the admissibility of juror testimony
about objective misconduct. Both rules generally prohibit juror
testimony about any matter or statement occurring during the
jury’s deliberations, but each rule provides an exception to that
rule. The Texas rule allows jurors to testify only about
“whether any outside influence was improperly brought to bear
upon any juror,” whereas the federal rule allows a juror to
testify “on the question whether extraneous prejudicial
information was improperly brought to the jury’s attention or
whether any outside influence was improperly brought to bear upon
any juror.” The practical effect of this difference is not
altogether pellucid. See, e.g., United States v. Martinez-
Moncivais, 14 F.3d 1030, 1036 n.3 (5th Cir. 1994); 27 CHARLES ALAN
WRIGHT & VICTOR JAMES GOLD, FEDERAL PRACTICE & PROCEDURE § 6075 (1990).
                                    -38-
to distinguish Tanner fails, and we cannot say that the state

habeas court’s application of Texas Rule 606(b) to bar testimony

by the jurors concerning their internal discussion of parole law

during deliberations was contrary to, or an unreasonable

application of, clearly established federal law as determined by

the Supreme Court.

       The case most heavily relied upon by Salazar, Turner v.

Louisiana, 379 U.S. 466 (1965), is of no avail to him.     In

Turner, the Supreme Court determined that the defendant’s right

to a fair trial by an impartial jury had been violated because

two county deputy sheriffs, who were also key prosecution

witnesses, were placed in charge of the jury.     Throughout the

trial, these deputies “freely mingled and conversed with the

jurors in and out of the courthouse . . . .”      Turner, 379 U.S. at

468.    The Court concluded that this continuous contact violated

the defendant’s right to a fair trial by an impartial jury

because the credibility of key prosecution witnesses had been

improperly enhanced by their official association with the jurors

during the trial.     Id. at 473-74.   Importantly, the admissibility

of post-verdict juror testimony used to impeach a verdict was not

an issue in Turner.    The testimony supporting the claim of

impropriety in that case came not from the jurors but from the


Regardless, Salazar has pointed to no clearly established Supreme
Court law that would render TEX. R. EVID. 606(b) constitutionally
infirm due to this difference. Rather, Tanner suggests that the
Texas rule, at least as it was applied in this particular case,
is constitutionally valid.
                               -39-
bailiffs, and the testimony was given during a mid-trial hearing

on the defendant’s motion for a mistrial, not after the verdict

was rendered.   Id. at 468-70.   Moreover, Turner clearly did not

involve internal jury deliberations but rather dealt with an

external influence, i.e., the bailiffs’ contact with the jurors

during the trial, about which juror testimony would be admissible

under the common-law exception discussed in Tanner.    Thus, the

holding in Turner, which has never been applied by the Supreme

Court to instances of the jury’s internal discussions during

deliberations, does not demonstrate that the state habeas court’s

decision was contrary to, or involved an unreasonable application

of, clearly established Supreme Court precedent.31

     Salazar also relies heavily on the Sixth Circuit’s decision

in Doan v. Brigano, 237 F.3d 722 (6th Cir. 2001), abrogation on

other grounds recognized by Maples v. Stegall, 340 F.3d 433, 437


     31
          More specifically, there is no indication from the
Supreme Court that Turner applies to instances of a juror’s
statements to other jurors about parole law during deliberations,
or that a jury’s discussion of parole law runs counter to any
constitutional principle. If anything, what little the Supreme
Court has said on the issue (or related issues) leans in the
other direction. Cf. Simmons v. South Carolina, 512 U.S. 154,
176 (1994) (O’Connor, J., concurring) (“In a State in which
parole is available, the Constitution does not require (or
preclude) jury consideration of that fact.”); California v.
Ramos, 463 U.S. 992, 997-1010 (1983) (indicating that a state
court constitutionally may instruct, and a jury may consider
during death-penalty sentencing, that the executive has the power
to pardon a defendant sentenced to life in prison); see also
Monroe, 951 F.2d at 52 (“The Supreme Court has indicated that a
jury’s consideration of executive clemency powers does not render
a defendant’s trial fundamentally unfair under the federal
constitution.” (citing Ramos, 463 U.S. 992)).
                               -40-
(6th Cir. 2003).   In Doan, a juror conducted an experiment in her

own home during the trial to see if the defendant was telling the

truth when he said he did not see a child’s bruises on the

evening of her death because of poor lighting.     Id. at 726-27.

The juror related her findings, which she concluded had proved

that the defendant was lying, to the other jurors.     Id.   The jury

subsequently convicted the defendant of murder.     Id. at 726.   The

state court denied relief on the defendant’s claim that the

juror’s out-of-court experiment denied him his right to a fair

and impartial trial on the ground that OHIO R. EVID. 606(b)32

rendered the petitioner’s evidence of jury misconduct

inadmissible.   Id. at 727.   The federal district court denied his

petition for habeas relief.    Id.   The Sixth Circuit, relying on

Turner and Parker, held that the state court’s adjudication of

the defendant’s constitutional claim was contrary to clearly

established federal law because “[i]n the constitutional sense,

trial by jury in a criminal case necessarily implies . . . that

the evidence developed against a defendant shall come from the

witness stand in a public courtroom where there is full judicial

protection of the defendant’s right of confrontation, of


     32
          The Ohio version of Rule 606(b) that was at issue in
Doan differs from both FED. R. EVID. 606(b) and TEX. R. EVID.
606(b) in that, inter alia, it provides that “[a] juror may
testify on the question whether extraneous prejudicial
information was improperly brought to the jury’s attention or
whether any outside influence was improperly brought to bear on
any juror, only after some outside evidence of that act or event
has been presented.” OHIO R. EVID. 606(b) (emphasis added).
                               -41-
cross-examination, and of counsel.”     Id. at 730-34.   The court

concluded that “Ohio Rule 606(B), by refusing to allow

consideration of evidence of the improper juror experiment in

this case, fails to protect adequately Doan’s constitutional

right to a fair trial” and that, therefore, “[t]he state court’s

use of this rule to decide Doan’s constitutional claim is

‘contrary to’ clearly established Supreme Court precedent

recognizing the fundamental importance of this right.”      Id. at

733.    The Sixth Circuit, however, ultimately denied habeas relief

because it found this constitutional violation to be harmless

under Brecht v. Abrahamson, 507 U.S. 619 (1993).     Id. at 736-38.

       To state the obvious, Doan is not binding precedent on this

court because it is an opinion of one of our sister circuits.

For the same reason, but perhaps more important, Doan does not

constitute clearly established federal law as determined by the

Supreme Court, and, as such, it cannot provide the basis for

habeas relief under § 2254.    See, e.g., Williams, 529 U.S. at

412; Burgess, 350 F.3d at 469.    Nevertheless, we note that the

Sixth Circuit’s conclusion in Doan is not inconsistent with our

disposition of Salazar’s habeas petition because Doan involved an

out-of-court experiment conducted by a juror, not statements

about parole law made internally by jurors during deliberations.

In fact, the Doan court itself noted this critical distinction:

       It is important to stress that we are not calling Doan’s
       verdict into question by reviewing the private, internal
       deliberations of the jury.    As the Supreme Court has

                                 -42-
     noted, “substantial policy considerations,” including the
     finality of verdicts and the avoidance of post-verdict
     juror harassment, weigh in favor of limiting the extent
     to which we delve into that thicket. Instead, what makes
     this case different, and what triggers concerns of a
     constitutional dimension, is the fact that Juror A
     conducted an out-of-court experiment and reported her
     findings to the jury in the manner of an expert witness.
     Unlike an expert witness, however, Juror A’s testimony
     was not presented on the witness stand, nor was it
     subject to confrontation and cross-examination by Doan’s
     attorneys. Juror A’s testimony was not on the record,
     nor was it governed by the same evidence rules as all the
     other evidence presented at trial. In short, Juror A’s
     experiment and her subsequent report of its results,
     results which indicated that Doan may not have been
     truthful in his testimony on the witness stand, injected
     extraneous and potentially prejudicial evidence into the
     jury’s deliberations, evidence which Doan and his
     attorneys had no chance to refute.

Id. at 733 (internal citation omitted).      Thus, Doan actually

supports our conclusion that the state habeas court’s

adjudication of Salazar’s claim was neither contrary to, nor an

unreasonable application of, clearly established Supreme Court

precedent.33

                         III.   CONCLUSION

     Given the relevant Supreme Court precedents discussed above,

we conclude the state habeas court’s adjudication of Salazar’s

due process claim did not result in a decision that was contrary

to, or involved an unreasonable application of, clearly

established federal law as determined by the Supreme Court.

“[T]he Constitution entitles a criminal defendant to a fair


     33
          For similar reasons, Pyles v. Johnson, 136 F.3d 986
(5th Cir. 1998), a pre-AEDPA case addressing a juror’s out-of-
court experiment, does not support Salazar’s claim.
                               -43-
trial, not a perfect one.”    Delaware v. Van Arsdall, 475 U.S.
673, 681 (1986).   The state court in this particular case

conducted a full hearing on the question, and it concluded that,

in light of the conflicting evidence, Salazar failed to establish

that he had been denied a fair and impartial trial.   Regardless,

the only evidence that Salazar presented in support of his claim

of jury misconduct was the conflicting testimony of certain

jurors that during deliberations one or more jurors may have made

factually inaccurate statements about parole law.   The state

court’s conclusion that this evidence was inadmissible under TEX.

R. EVID. 606(b) was entirely consistent with the Supreme Court’s

holding in Tanner, which recognized the need to balance the

defendant’s interest in a post-verdict inquiry with the

substantial interest in protecting the finality of judicial

proceedings, full and frank discussions in the jury room, jurors’

willingness to return an unpopular verdict, and the community’s

trust in the jury system.    Accordingly, Salazar has not satisfied

the standard set forth in § 2254, and we therefore AFFIRM the

judgment of the district court denying his habeas petition.




                                -44-